Citation Nr: 0915741	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  07-39 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
Veteran's multilevel cervical spine degenerative disc disease 
with C5-6 neuroforaminal narrowing, currently evaluated as 20 
percent disabling.  

2.  Entitlement to a compensable disability evaluation for 
the Veteran's right (major) fifth metacarpophalangeal 
fracture residuals.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from September 1974 to October 
1976 and additional duty with the Nebraska Army National 
Guard.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) which, in pertinent 
part, denied increased disability evaluations for the 
Veteran's multilevel cervical spine degenerative disc disease 
with C5-6 neuroforaminal narrowing and his right (major) 
fifth metacarpophalangeal fracture residuals.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
clarified that adequate VCAA notice where a claimant is 
seeking an increased evaluation requires that the VA notify 
the claimant that: (1) he or she must provide, or ask the VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is to be 
evaluated contains criteria necessary for entitlement to a 
higher disability evaluation which would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability evaluation will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  In reviewing the July 2007 VCAA notice 
provided to the Veteran in regards to his claims for 
increased evaluations for his cervical spine degenerative 
disc disease and right (major) 5th metacarpal fracture 
residuals, the Board observes that the notice was deficient 
as it failed to provide any notice of the specific criteria 
for increased evaluations under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5230, 5243 (2008).  

The report of an October 2007 VA examination for compensation 
purposes states that the Veteran was diagnosed with cervical 
spine degenerative disc disease and old right 5th digit 
fracture residuals.  His cervical spine degenerative disc 
disease was noted to have no effect "on usual daily 
activities" and "no significant effects" on his "usual 
occupation."  The Veteran's right 5th metacarpal fracture 
residuals were noted to have no effect "on usual daily 
activities."  In response to the question as to the "effect 
on usual occupation," the examiner stated that the Veteran 
was "not employed."  In a December 2007 written statement, 
the Veteran advanced that his cervical spine degenerative 
disc disease was productive of significant pain which 
impaired his ability to sleep; to drive a car; and to ride in 
a car.  He clarified that he used analgesic cream so that he 
could "pass a drug test for work."  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  As it appears that the Veteran's 
service-connected disabilities have increased in severity 
since the October 2007 VA examination for compensation 
purposes, the Board finds that further evaluation would be 
helpful in resolving the issues raised by the instant appeal.   

Accordingly, this case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008); and the Court's 
decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) are fully met.  

2.  Then schedule the Veteran for a VA 
examination for compensation purposes 
which is sufficiently broad to accurately 
determine the current nature and severity 
of his cervical spine degenerative disc 
disease and right (major) 5th metacarpal 
fracture residuals.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  
The examiner should further identify the 
limitation of activity imposed by the 
Veteran's service-connected cervical 
spine degenerative disc disease and right 
5th metacarpal fracture residuals with a 
full description of the effect of the 
disabilities upon his ordinary 
activities.  The examiner should fully 
describe any weakened movement, excess 
fatigability, and incoordination present.  
Determinations on whether the Veteran 
exhibits pain with use of his cervical 
spine and/or right hand should be noted 
and described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
express an opinion as to the impact of 
the Veteran's cervical spine degenerative 
disc disease and right 5th metacarpal 
fracture residuals upon his vocational 
pursuits.  

3.  Then readjudicate the issues of 
increased evaluations for the Veteran's 
multilevel cervical spine degenerative 
disc disease with C5-6 neuroforaminal 
narrowing and right (major) 5th 
metacarpal fracture residuals.  If the 
benefits sought on appeal remain denied, 
the Veteran and his attorney should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC.

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

